      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

                                                               )
NATALIE MITCHEM,                                               )
                                                               )
               Plaintiff,                                      )
                                                               )
v.                                                             ) Civil Action No. ______________
                                                               )
SLEEPCAIR, INC.                                                ) Complaint for Damages and
                                                               ) Jury Demand
                                                               )
               Defendant.                                      )
                                                               )
                                                               )

                                           COMPLAINT

I.     Nature of the case and parties to this action.

       1.      This is an action for legal and equitable relief to redress the deprivation of

Plaintiff’s civil rights under Title VII of the Civil Rights Act of 1964, (“Title VII”), codified at

42 U.S.C. §§ 2000e to 2000e-17; the Americans with Disabilities Act of 1990 (“ADA”), codified

at 42 U.S.C. §§ 12112 to 12117; the Kansas Act Against Discrimination (“KAAD”), KS Statutes

44-1001 et. seq.; and for retaliation under both Title VII and the ADA. Plaintiff seeks all

available remedies from Defendant including compensatory and punitive damages, and equitable

relief the Court deems warranted.

       2.      Plaintiff Natalie Mitchem (“Plaintiff” or “Ms. Mitchem”) resides at 7601 Goddard

Street, Shawnee, KS 66214. She is an African American female with the following disabilities:

Antiphospholipid Syndrome, Attention Deficit Disorder (ADD), Anxiety and Depression. The

Defendant is Sleepcair, Inc. (“Defendant”), a corporation organized under the laws of the State

of Kansas. Defendant was at all relevant times doing business at 14333 W. 95th Street, Lenexa,

                                                  1
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 2 of 18




Kansas 66215 (Johnson County), the primary site of the alleged acts of discrimination.

Defendant may be served at its registered agent in the State of Kansas. Defendant is an

“employer” within the meaning of Title VII, the ADA and KAAD. At all relevant times,

Defendant employed at least five hundred (500) employees. At all relevant times, Defendant

employed Plaintiff at its Lenexa, KS location. The allegations in this Complaint are based on

personal knowledge as to Plaintiff’s own conduct and on information and belief as to the acts of

others.

II.       Jurisdiction and Venue.

          3.    The claims arise out of Plaintiff’s employment with Defendant in its Lenexa,

Kansas location. Plaintiff alleges Defendant discriminated against her in violation of Title VII,

the ADA, and the KAAD. Plaintiff’s claims therefore arise under federal law and supplemental

state law, giving this Court jurisdiction under 28 U.S.C. §§ 1331 and 1367. This Court has

federal question jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(4). Further,

Plaintiff has exhausted her administrative remedies by timely filing a charge with the Kansas

Human Rights Commission (“KHRC”) and subsequently receiving notice of her right to sue

from the EEOC on September 22, 2020 (Exhibit A). Details about the administrative

proceedings are in Section IV, infra.

          4.    Venue is proper in the District Court of Kansas because Plaintiff’s claims arose

within this District, and a substantial part of Defendant’s acts and omissions giving rise to the

claims occurred in this District. Venue is also proper in this District because Defendant is a

resident of this District and maintains its place of business in this District. See 28 U.S.C. §

1391(b), (c).



                                                  2
       Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 3 of 18




III.   Statement of the Claim.

5.     Ms. Mitchem began working at Sleepcair, Inc. on or about August 4, 2015. Her job title

was Respiratory Therapist. The job was sometimes generically referred to as Healthcare

Specialist.

6.     Ms. Mitchem experienced discrimination at the hands of Defendant within 1-2 months of

her first day on the job. The discriminatory incidents represented a continuing violation up until

her unlawful termination on March 14, 2019.

7.     Following is an accounting of Ms. Mitchem’s claims for sexual harassment, race

discrimination, disability discrimination and retaliation, culminating in Ms. Mitchem’s unlawful

termination on March 14, 2019. These series of incidents amount to a continuing pattern of

discriminatory acts.



Sexual harassment and gender discrimination.

8.     On the evening of December 14, 2018, Ms. Mitchem, along with approximately 15-20

other employees, attended a company function at a bar named Llywelyn's Pub in Lees Summit,

MO.

9.     Center Manager Ashley Graf, after having an unspecified number of cocktails, made an

unwanted sexual advance toward Plaintiff, when Plaintiff walked into the bar the evening of the

14th. Ms. Graf kissed Plaintiff on the lips.

10.    All the other employees, including at least one supervisor (Area Manager Gabriel

Medina), witnessed the incident. A number of other bar patrons witnessed the incident as well.

11.    Mr. Medina did nothing to intervene.



                                                3
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 4 of 18




12.    Ms. Mitchem immediately protested her supervisor kissing her on the lips by telling her

to stop. Ms. Graf did not stop. Ms. Graf kept pursuing Ms. Mitchem, saying, “Kiss me, kiss me,

kiss me.”

13.    Ms. Graf only stopped when Ms. Mitchem walked away from Ms. Graf.

14.    The unwanted sexual advances from her supervisor humiliated and disgusted Ms.

Mitchem.

15.    Later that same evening, the gathering moved to another bar by the name of Bricks, in

Lees Summit. After entering the bar, Ms. Graf resumed with her advances toward Ms. Mitchem.

Ms. Graf approached Ms. Mitchem and started sexually “grinding” her buttocks in Ms.

Mitchem’s groin. Ms. Mitchem walked away in disgust.

16.    At various times throughout 2017 and 2018, Ms. Graf would touch Ms. Mitchem in

inappropriate ways. Specifically, Ms. Graf would approach a sitting Ms. Mitchem and would

rub Ms. Mitchem’s shoulders and back, as well as the back of Ms. Mitchem’s neck.

17.    This touching was unwanted, unwelcome and offensive.

18.    At various times throughout 2016-2-18, Supervisor Nicole Bradley would touch Ms.

Mitchem. Specifically, Ms. Bradley would consistently rub Ms. Mitchem’s shoulders while

standing in back of a seated Ms. Mitchem, who would protest each time it happened.

19.    This touching was unwanted, unwelcome and offensive.



Race Discrimination.

20.    Starting in late 2017 and continuing until the date of her termination, Ms. Mitchem

observed that Ms. Graf scheduled black employees differently from the white employees.



                                               4
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 5 of 18




21.    Ms. Graf also assigned different duties to black employees than she did to white

employees. For example, Ms. Graf made Ms. Mitchem and another black employee, Kendra

Coulter clean equipment.

22.    Ms. Graf did not schedule white employees to clean equipment.

23.    Supervisors Nicole Bradley, Erica Ashby and Ashley Graf were all harsher on blacks

when dishing out discipline. When white employees were observed to have made a mistake,

little or nothing happened.

24.    By way of example, approximately April 2018, Ms. Graf, herself, (who is white) got into

an argument with a patient in a room crowded with other patients. The two got into an argument

in front of everyone, and Ms. Graf yelled, “well, you don’t have to be a fucking bitch!” This

infraction resulted in no write-up or discipline whatsoever. Ms. Graf’s supervisor, Nicole

Bradley, actually promoted Ms. Graf soon soon after using such language with a patient.

25.     In early 2018, Clinical Supervisor Erica Ashby (who is white), called a nurse from St.

Luke’s in Lees Summit a “stupid bitch,” resulting in the loss of business from that particular

client. No disciplinary action resulted for Ms. Ashby.

26.    From approximately 2017-2019, Supervisor Allen Curtis (who is white) regularly made

racially discriminatory comments in the workplace.

27.    For example, he regularly referred to a black employee named Treva Bruce as “Lionel

Richie.” Ms. Bruce wore her natural hair, which was apparently what Mr. Curtis was referring

to. Mr. Curtis also used to refer to Ms. Bruce’s children as “Bebe’s kids.”

28.    In or about December 2017, Plaintiff’s house was broken into. Mr. Curtis stated it was

because Ms. Mitchem lived “in a ghetto.”



                                                 5
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 6 of 18




29.    When Plaintiff made deliveries or visited patients in affluent neighborhoods in the cities

of Butler, Harrisonville and Lees Summit, she was occasionally pulled over by the police.

Plaintiff reported these incidents, to which Mr. Curtis replied, “You’re not supposed to be in

those neighborhoods,” implying that black people should not go there.

30.    Mr. Curtis also stated about Plaintiff’s wig: “You change your hair more than you change

your underwear.”

31.    On or about September 2, 2015, Mr. Curtis commented on Plaintiff’s short hair style and

another black employee’s short hair (Treva Bruce). Mr. Curtis stated, “We have Prince and

Lionel Richie here.”

32.    Neither Mr. Curtis, Ms. Graf, nor Ms. Ashby received discipline for the above

infractions.

33.    Other white employees occasionally had infractions, but were never written up or

disciplined.

34.    Yet Defendant terminated Plaintiff for a pretextual reason: for supposedly using

inappropriate language in the workplace.

35.    As discussed above, Plaintiff’s supervisors regularly used profanity and inappropriate

language; yet they were not disciplined or terminated. The use of profanity was an accepted

practice in that particular workplace – except for Ms. Mitchem.

36.    Right before Ms. Mitchem’s termination, on or about March 5, 2019, Ms. Mitchem

complained to Ms. Graf about the fact that management unevenly and unfairly gave more work

to black employees than whites and generally treated black employees worse than white

employees.



                                                6
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 7 of 18




37.    Ms. Mitchem not only verbally complained; she also sent a text message to Ms. Graf later

that night, the evening of March 5, 2019.

38.    One of the reasons Ms. Mitchem sent the text to Ms. Graf was to follow up on her

previous complaints of race discrimination – this time at the hands of a customer.

39.    The next day, on or about March 6, 2019, Ms. Graf showed the text to several others in

the office, stating Ms. Mitchem was diagnosed with depression and anxiety and on placed on

medication.

40.    Ms. Graf rhetorically and sarcastically asked these other employees whether Ms.

Mitchem had “taken her meds.” Besides the fact that this was a violation of Federal privacy

laws, this was also in retaliation of Ms. Mitchem having asserting her rights under the ADA.

41.    On or about March 7, 2019, Supervisor Gabriel Medina used the company credit card to

order lunch for the entire office. Mr. Medina ordered lunch for everyone in the office but Ms.

Mitchem.

42.    On or about March 13, 2019, Ms. Mitchem sent an email to Ms. Graf, and courtesy

copied Gabriel Medina (Ms. Graf’s supervisor). The purpose of the email was for Plaintiff

concerns about setting up an Astral Ventilator, a form of life support for patients.

43.    Ms. Graf terminated Ms. Mitchem’s employment March 14, 2019. Ms. Graf cited the

language used in the March 5th text as the reason for the termination.

44.    Ms. Graf’s stated reason for Ms. Mitchem’s termination was pretextual, as the use of

strong language was common in that particular workplace.

45.    In late March 2019, Ms. Mitchem applied for unemployment benefits with the Kansas

Department of Labor.



                                                 7
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 8 of 18




46.    Defendant submitted false information to the Kansas Department of Labor. Specifically,

Defendant submitted a falsified disciplinary write-up of Plaintiff.

47.    Plaintiff had never seen or received the write-up prior to applying for unemployment

benefits.



Disability Discrimination.

48.    Plaintiff had the following disabilities at all relevant times: Antiphospholipid Syndrome,

Attention Deficit Disorder (ADD), Anxiety and Depression.

49.    These disabilities substantially limit the following major life activities: walking, standing,

lifting, sitting, concentrating, focusing, speaking, and communicating.

50.    Defendant knew about Plaintiff’s disabilities.

51.    Plaintiff, at all relevant times, was qualified to perform the essential functions of her job

as Respiratory Therapist.

52.    On multiple occasions in 2018, Plaintiff asked supervisor Gabriel Medina for a

reasonable accommodation of a transfer to the Blue Springs, MO office, to escape the race

discrimination, and to prevent exacerbation of Plaintiff’s anxiety and depression.

53.    Plaintiff’s requests for this accommodation was reasonable, since other employees were

sometimes transferred to other offices.

54.    Mr. Medina summarily denied all of Plaintiff’s requests for a reasonable accommodation.

IV. EEOC ADMINISTRATIVE PROCEEDINGS

55.    Plaintiff has exhausted her administrative remedies. On March 27, 2019, Plaintiff timely

executed and filed a Charge of Discrimination with the KHRC, (Docket No. 40967-19; EEOC



                                                 8
       Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 9 of 18




Duel Filed Charge No. 28D-2019-00512). On April 2, 2019, the KHRC acknowledged receipt of

the charge. See Exhibit A attached hereto.

56.     On September 16, 2020, the EEOC issued a Notice of Right to Sue letter to Plaintiff

thereby allowing her to go forward with filing the instant suit against Defendant. Plaintiff

received the Notice on September 22, 2020. See Exhibit B,

                                         COUNT 1
                   Gender Discrimination – Hostile Environment – Title VII


57.     Plaintiff hereby incorporates by reference every other allegation of this Complaint as if

fully set forth herein.

58.     Plaintiff is a female who was subjected to intentional discrimination by Defendant

because of her sex/gender.

59.     Defendant subjected Plaintiff to a hostile work environment because it allowed its

supervisors to inappropriately touch and kiss Plaintiff.

60.     The touching and kissing were unwelcome.

61.     The inappropriate, offensive touching and kissing was sufficiently severe and pervasive

to alter the conditions of Plaintiff’s employment and create an abusive environment and

ultimately led to Defendant terminating Plaintiff, despite her qualifications and performance.

62.     Defendant’s touching and kissing of Plaintiff were outrageous, intentional, willful, and

showed an evil motive or reckless indifference or conscious disregard for Plaintiff’s rights, and

therefore Defendant is liable for punitive damages for punishment and deterrence purposes.

63.     As a result of Defendant’s conduct, Plaintiff has suffered and will continue to suffer

damages, including lost wages, benefits, and other monies wrongfully denied her, as well as

severe emotional distress.

                                                 9
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 10 of 18




WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count I of her

Complaint, for a finding that she has been subjected to unlawful gender discrimination in

violation of Title VII, for an award of compensatory and punitive damages, for her reasonable

attorneys’ fees, costs, pre- and post judgment interest as allowed by law, and for such other and

further relief as this Court deems just and proper, including equitable relief.

                                          COUNT II
                      Race Discrimination – Racial Harassment - Title VII

64.     Plaintiff hereby incorporates by reference every other allegation of this Complaint as if

fully set forth herein.

65.     Plaintiff is an African American who was subjected to a hostile environment at the hands

of Defendant.

66.     Defendant’s acts and omissions unreasonably interfered with Plaintiff’s work

performance and created an intimidating, hostile and offensive work environment which

ultimately led to her unlawful termination.

67.     Defendant’s disparate assignment of work based on race, combined with inflammatory

name calling and discriminatory disciplinary practices based on race created a hostile work

environment that ultimately led to Plaintiff’s termination.

68.     Defendant’s acts and omissions were outrageous, intentional, willful, and showed an evil

motive or reckless indifference or conscious disregard for Plaintiff’s rights, and therefore

Defendant is liable for punitive damages for punishment and deterrence purposes.

69.     As a result of Defendant’s acts and omissions, Plaintiff has suffered and will continue to

suffer damages, including lost wages, benefits, and other monies wrongfully denied her, as well

as severe emotional distress.


                                                 10
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 11 of 18




WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count II of

her Complaint, for a finding that she has been subjected to unlawful race discrimination in

violation of Title VII, for an award of compensatory and punitive damages, for her reasonable

attorneys’ fees, costs, pre- and post judgment interest as allowed by law, and for such other and

further relief as this Court deems just and proper, including equitable relief.

                                            COUNT III
                                       Retaliation – Title VII

70.     Plaintiff hereby incorporates by reference every other allegation of this Complaint as if

fully set forth herein.

71.     Plaintiff opposed and resisted her supervisor’s sexual advances and told her to stop,

despite the fact that the supervisor persisted in this behavior.

72.     Plaintiff complained about the racial harassment to her supervisor.

73.     Plaintiff’s opposition to and reports of discrimination constituted protected activities.

74.     By reason of Plaintiff’s opposition and reports, Defendant retaliated against Plaintiff

ultimately terminating Plaintiff’s employment.

75.     Plaintiff’s opposition to and reports of discrimination were a motivating factor for

Defendant’s actions.

76.     The actions Defendant took against Plaintiff might well have persuaded a reasonable

person in the same or similar circumstances of Plaintiff to not report or to not oppose workplace

discrimination.

77.     Defendant would not have taken material adverse action against Plaintiff but for

Plaintiff’s act of opposing and reporting unlawful discrimination in the workplace.




                                                  11
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 12 of 18




78.     Plaintiff’s opposition to and reports of unlawful discrimination in the workplace were a

determining factor in Defendant’s decision to retaliate against her in the manner alleged herein.

79.     Defendant’s conduct was outrageous, intentional, willful, or shows an evil motive or

reckless indifference or conscious disregard for Plaintiff’s rights and the rights of others, and

therefore Defendant is liable for punitive damages for punishment and deterrence purposes.

80.     As a result of Defendant’s conduct, Plaintiff has suffered and will continue to suffer

damages, including lost wages, benefits, and other monies wrongfully taken from her, and

emotional distress.

WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count III of

her Complaint, for a finding that she has been subjected to unlawful retaliation under Title VII,

for an award of compensatory and punitive damages, for her reasonable attorneys’ fees, costs,

pre- and post judgment interest as allowed by law, and for such other and further relief as this

Court deems just and proper, including equitable relief.

                                           COUNT IV
                                Disability Discrimination - ADA


81.     Plaintiff hereby incorporates by reference every other allegation of this Complaint as if

fully set forth herein.

82.     Plaintiff had, at all relevant times, the following disabilities: Antiphospholipid Syndrome,

Attention Deficit Disorder (ADD), Anxiety and Depression.

83.     These disabilities substantially limited the following major life activities: walking,

standing, lifting, sitting, concentrating, focusing, speaking, and communicating.

84.     Defendant knew about Plaintiff’s disabilities.



                                                 12
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 13 of 18




85.    Plaintiff, at all relevant times, was qualified to perform the essential duties of a

Respiratory Therapist.

86.    Plaintiff, at all relevant times, possessed the requisite skill, experience, education and job-

related requirements of the position.

87.    On multiple occasions throughout 2018, Plaintiff asked Mr. Gabriel Medina for a

reasonable accommodation of a transfer to the Blue Springs, MO office, not only to escape the

race discrimination, but to prevent further exacerbation of Plaintiff’s anxiety and depression.

88.    The accommodation request was reasonable.

89.    Each time, Defendant summarily denied the requests without the proper interactive

process.

90.    Plaintiff’s disabilities, in particular her depression and anxiety, factored into Defendant’s

decision to terminate her.

91.    Defendant’s conduct was outrageous, intentional, willful, or shows an evil motive or

reckless indifference or conscious disregard for Plaintiff’s rights and the rights of others, and

therefore Defendant is liable for punitive damages for punishment and deterrence purposes.

92.    As a result of Defendant’s conduct, Plaintiff has suffered and will continue to suffer

damages, including lost wages, benefits, and other monies wrongfully taken from her, and

emotional distress.

WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count IV of

her Complaint, for a finding that she has been subjected to unlawful disability discrimination in

violation of the ADA, for an award of compensatory and punitive damages, for her reasonable

attorneys’ fees, costs, pre- and post judgment interest as allowed by law, and for such other and

further relief as this Court deems just and proper, including equitable relief.

                                                 13
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 14 of 18




                                         COUNT V
                                Gender Discrimination – KAAD

93.     Plaintiff hereby incorporates by reference every other allegation of this Complaint as if

fully set forth herein.

94.     Plaintiff is a female who was subjected to intentional discrimination by Defendant

because of her sex/gender.

95.     Defendant subjected Plaintiff to a hostile work environment because it allowed one of its

supervisors to inappropriately touch and kiss Plaintiff.

96.     The touching and kissing were unwelcome.

97.     The inappropriate, offensive touching and kissing was sufficiently severe and pervasive

to alter the conditions of Plaintiff’s employment and create an abusive environment and

ultimately led to Defendant terminating Plaintiff, despite her qualifications and performance.

98.     As a result of Defendant’s conduct, Plaintiff has suffered and will continue to suffer

damages, including lost wages, benefits, and other monies wrongfully denied her, as well as

severe emotional distress.

WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count V of

her Complaint, for a finding that she has been subjected to unlawful gender discrimination in

violation of the KAAD, for an award of back pay, compensatory damages, and for such other

and further relief as this Court deems just and proper, including equitable relief.

                                           COUNT VI
                               Disability Discrimination - KAAD


99.     Plaintiff hereby incorporates by reference every other allegation of this Complaint as if

fully set forth herein.


                                                 14
       Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 15 of 18




100.    Plaintiff had, at all relevant times, the following disabilities: Antiphospholipid Syndrome,

Attention Deficit Disorder (ADD), Anxiety and Depression.

101.    These disabilities substantially limited the following major life activities: walking,

standing, lifting, sitting, concentrating, focusing, speaking, and communicating.

102.    Defendant knew about each one of Plaintiff’s disabilities.

103.    Plaintiff, at all relevant times, was qualified to perform the essential duties of a

Respiratory Therapist.

104.    Plaintiff, at all relevant times, possessed the requisite skill, experience, education and job-

related requirements of the position.

105.    On multiple occasions throughout 2018, Plaintiff asked Mr. Gabriel Medina for a

reasonable accommodation of a transfer to the Blue Springs, MO office, not only to escape the

race discrimination, but to prevent further exacerbation of Plaintiff’s anxiety and depression.

106.    The accommodation request was reasonable.

107.    Each time, Defendant summarily denied the requests without the proper interactive

process.

108.    Plaintiff’s disabilities, in particular her depression and anxiety, factored into Defendant’s

decision to terminate her.

109.    As a result of Defendant’s conduct, Plaintiff has suffered and will continue to suffer

damages, including lost wages, benefits, and other monies wrongfully taken from her, and

emotional distress.

WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count VI of

her Complaint, for a finding that she has been subjected to unlawful disability discrimination in



                                                  15
       Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 16 of 18




violation of the KAAD, for an award of back pay, compensatory damages, and for such other

and further relief as this Court deems just and proper, including equitable relief.

                                          COUNT VII
                                  Race Discrimination – KAAD

110.    Plaintiff hereby incorporates by reference every other allegation of this Complaint as if

fully set forth herein.

111.    Plaintiff is an African American who was subjected to a hostile environment at the hands

of Defendant.

112.    Defendant’s acts and omissions unreasonably interfered with Plaintiff’s work

performance and created an intimidating, hostile and offensive work environment which

ultimately led to her unlawful termination.

113.    Defendant’s disparate assignment of work based on race, combined with inflammatory

name calling and discriminatory disciplinary practices based on race created a hostile work

environment that ultimately led to Plaintiff’s termination.

114.    As a result of Defendant’s acts and omissions, Plaintiff has suffered and will continue to

suffer damages, including lost wages, benefits, and other monies wrongfully denied her, as well

as severe emotional distress.

WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count VII of

her Complaint, for a finding that she has been subjected to unlawful disability discrimination in

violation of the KAAD, for an award of back pay, compensatory damages, and for such other

and further relief as this Court deems just and proper, including equitable relief.




                                                 16
      Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 17 of 18




DEMAND FOR JURY TRIAL AND DESIGNATION OF LOCATION

Plaintiff demands a trial by jury of all issues so triable in this action. Plaintiff designates Kansas

City, KS as the location for a jury trial.

Respectfully submitted this 11th day of December, 2020.

THOMPSON LAW OFFICES, LLC


/s/ Kevin V. Thompson, Sr.
_________________________________
Kevin V. Thompson, Sr.
Attorney for Plaintiff, KS Bar No. 21110
Thompson Law Offices, LLC
1504 Gatewood St.
Leavenworth, KS 66048
913-704-5737
Kevin.v.thompson@outlook.com



/s/ Natalie Mitchem
___________________________________
Natalie Mitchem, Plaintiff




                                                  17
     Case 2:20-cv-02627-DDC-GEB Document 1 Filed 12/11/20 Page 18 of 18




                              CERTIFICATE OF SERVICE

I hereby certify that on this day, 11 December 2020, a copy of the foregoing was sent to the

following:




U.S. District Court
District of Kansas
500 State Ave
Kansas City, KS 66101


Sleepcair, Inc.
14333 W 95th St Lenexa, KS 66215


Registered Agent:
The Corporation Company, Inc.
112 SW 7TH St Suite 3C, Topeka, KS 66603


/s/ Kevin V. Thompson
__________________________________
Kevin V. Thompson, Sr.
Attorney for Plaintiff, KS Bar No. 21110
Thompson Law Offices, LLC
1504 Gatewood St.
Leavenworth, KS 66048
913-704-5737
Kevin.v.thompson@outlook.com




                                            18
